         Case 1:19-cr-00511-VSB Document 10 Filed 12/17/19 Page 1 of 1




December 17, 2019

By ECF

The Honorable Vernon S. Broderick
United States District Judge                                        12/17/2019
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. Leslie Duckett
              19 CR. 511 (VSB)

Dear Judge Broderick:

        Due to a scheduling conflict, I write to request an adjournment of Mr. Duckett’s
December 18, 2019, status conference to December 19, 2019 at 11:00 a.m. The government has
indicated that it will be available at this time.


                                          Respectfully submitted,


                                          ___/s/______________
                                          Zawadi Baharanyi
                                          Assistant Federal Defender
                                          212-417-8735



cc:    Jacob Fiddelman
       Assistant United States Attorney
       (by ECF)
